Citation Nr: 1731618	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  16-06 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1986 to June 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his December 2015 substantive appeal to the Board (VA Form 9), the Veteran requested a hearing before the Board in Washington, D.C.  Subsequently, in March 2017, the Veteran withdrew his request for a hearing and indicated that he wished to advance his appeal on the Board's docket.  In August 2017, the Board mistakenly sent the Veteran a notice letter indicating that a hearing had been scheduled for September 7, 2017.  As the Board is fully granting the benefits sought on appeal, the hearing will be cancelled.  The Board apologizes for any confusion the August 2017 notice letter may have caused.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  


FINDING OF FACT

The Veteran's current obstructive sleep apnea is caused by his service-connected disabilities, including chronic pain syndrome and residuals of low back strain with central disc herniation at L5-S1.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, secondary to his other service-connected disabilities, including chronic pain syndrome and residuals of low back strain with central disc herniation at L5-S1, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for obstructive sleep apnea which he contends is caused by or related to his service-connected disabilities, including his chronic pain syndrome and his residuals of low back strain with central disc herniation at L5-S1.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In December 2012, the Veteran filed his present claim seeking entitlement to service connection for sleep apnea.  He asserted that this disability was caused by his service-connected low back disability or his service-connected chronic pain syndrome.

The Veteran's service-connected residuals of low back strain with central disc herniation at L5-S1are currently evaluated as 60 percent disabling.  His service-connected chronic pain syndrome, characterized as a pain disorder associated with both psychological factors and a general medical condition associated with residuals of low back strain with central disc herniation at L5-S1, is currently evaluated as 30 percent disabling.

Post-service VA treatment records reflect a diagnosis of obstructive sleep apnea by a sleep study test performed in October 2012.

Supporting the Veteran's claim is a February 2014 medical opinion from his private physicians, J.R.M, D.C. and G.R., M.D.  Specifically, these physicians observed the following: 
Since the removal of the spinal cord stimulator, [the Veteran's] pain levels have increased significantly and affected his ability to perform normal daily activities as well as sleep.  In 2012, the VA performed a sleep study and diagnosed him with sleep apnea.  Studies have shown that . . . chronic pain syndrome and lumbar spine disorders can lead to disturbed sleep and sleep apnea.

Thereafter, Dr. J.R.M. and Dr. G.R. opined that the Veteran's "sleep apnea disorder [is] more likely than not directly related to his chronic pain syndrome and . . . service-connected lumbar spine disability."  They also concluded that the Veteran's obstructive sleep apnea, which had been previously diagnosed by the VA, should be considered as a secondary disability to his chronic pain and lumbar spine disorders.

Based on a comprehensive review of the record, the Board finds that the February 2014 private medical opinion appropriately addresses the issue of causation.  In that opinion, the Veteran's private physicians indicated that the Veteran had experienced significant pain since his spinal cord stimulator was removed in 2012.  Moreover, the private physicians observed that medical studies had shown that chronic pain syndrome and lumbar spine disorders can result in disturbed sleep and sleep apnea.  Finally, the private physicians opined that the Veteran's obstructive sleep apnea was "more likely than not" related to his service-connected disabilities.  The Board concludes that this medical opinion has high probative value and provides strong evidence in support of the Veteran's claim for entitlement to service connection on a secondary basis.   

Resolving all doubt in favor of the Veteran, service connection for obstructive sleep apnea, secondary to his service-connected disabilities, is warranted.


ORDER

Service connection for obstructive sleep apnea is granted.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


